Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-14-00607-CR

                                  Kathleen G. REYES,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR5404
                        Honorable Melisa Skinner, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial is
AFFIRMED.

      SIGNED May 13, 2015.


                                             _____________________________
                                             Jason Pulliam, Justice